Citation Nr: 1628874	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-26 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION

The Veteran had periods of active duty service from July 1998 to September 1998, March 2003 to June 2003, and January 2004 to March 2005.  A May 2007 rating decision denied service connection for degenerative disc disease, and this case comes before the Board of Veterans' Appeals (Board) on appeal from a Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO) rating decision in August 2011 that declined to reopen that claim based on a finding that new and material evidence had not been received.

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed May 2007 rating decision denied the Veteran service connection for a back disability.  New and material evidence was not received within one year of the May 2007 determination.

2. Since the May 2007 rating decision, evidence that raises a reasonable possibility of substantiating the claim for service connection for a back disability has been received.


CONCLUSION OF LAW

1. The May 2007 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

There is no need to undertake any review of the VCAA compliance with regard to the issue of whether new and material evidence has been received to reopen the claim because the issue of service connection for a back disability is being reopened.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Legal Criteria, Factual Background, and Analysis

An unappealed May 2007 rating decision denied service connection for a back disability, based on finding that such a disability was not manifested in, or shown to be casually related to, his active duty service.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  He did not appeal that decision, and he did not submit new evidence within one year of the rating decision.  Therefore, the May 2007 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In the Veteran's July 2014 VA Form 9, substantive appeal, he reported that the symptoms associated with his low back disability were caused by an incident in service, on August 20, 2006, where his right foot slipped in the mud while he was getting into a semi-truck while wearing about 100 pounds of gear.  As the credibility of the new evidence is presumed, the Board finds that the new evidence received relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 117; Justus, 3 Vet. App. at 510.  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for a back disability. 

De novo review of the claim is addressed in the remand below.


ORDER

New and material evidence has been received, and the claim for service connection for a back disability is reopened.  





REMAND

A May 2010 VA examiner opined that the Veteran's degenerative disc disease was not caused by or a result of military service because, according to the Veteran, there was no in-service incident that might have caused his low back pain to develop, and there was no documentation in the claims folder indicating that the current low back pain was a chronic condition that began during or immediately after service.  

However, as noted in the Veteran's August 2012 notice of disagreement, service treatment records (STRs) include a February 2005 medical examination report and duty status indicating that the Veteran had been experiencing leg and back pain since June of 2004 and that he had been on numerous convoy missions during his deployment to Iraq.  The rationale for the May 2010 VA examiner's opinion directly conflicts with this contemporaneous evidence of record.  Thus, the Board finds that the May 2010 VA examination is inadequate because it was based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  Consequently, remand is warranted for a new VA examination.

Additionally, in the Veteran's July 2014 VA Form 9 Substantive Appeal, he indicated that his back disability was caused by an August 20, 2006, in-service incident.  However, this date occurred during a period of service that is currently not documented within the available DD-214s.  Records of all periods of the Veteran's service must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate sources (e.g., the service department, the National Personnel Records Center, the Records Management Center, and any other appropriate location) to request a copy of all DD-214s and personnel records from all periods of service.  All requests for such records (and the responses received) must be documented in the record.  
2. Thereafter, arrange for exhaustive development to obtain any STRs not already associated with the record, to specifically include any treatment and medical records associated with any period of service after March 2005 (if such service is verified).  If such treatment and medical records are determined not to exist or are unavailable, the AOJ should issue a formal determination of unavailability and notify the Veteran.

3. Ask the Veteran to identify any private provider(s) of back evaluations and treatment whose records are not already associated with the record, and ask him to provide authorizations for VA to obtain records of any such private treatment.  Obtain for the record the complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  

If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

4. Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to ascertain the nature and likely cause of his claimed back disability.  The examiner should review his entire record including this remand.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that answer the following questions:

a. Please identify (by diagnosis) each back disability found.

b. What is the most likely cause for each back disability diagnosed?  Specifically, is it at least as likely as not (a 50 percent or greater probability) that the disability was incurred during (or is in any way related) to military service?

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data.  

The examiner must specifically comment on the February 2005 medical examination report and duty status which indicate that the Veteran went on numerous convoy missions during deployment and has experienced some back pain since June 2004.  The examiner must also specifically comment on the August 20, 2006, incident (if it occurred during a verified period of active duty service).

If the requested opinions cannot be provided without resort to speculation, the examiner should so state AND explain why, to include whether an opinion is beyond what may reasonably be found (based on the evidence of record and current medical knowledge).

5. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


